The State




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 27, 2014

                                        No. 04-14-00237-CR

                                       David A. RAMIREZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 38th Judicial District Court, Medina County, Texas
                                Trial Court No. 13-07-11311-CR
                       The Honorable Camile G. Dubose, Judge Presiding

                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant and
has informed appellant of his right to review the record and file his own brief. See Nichols v.
State, 954 S.W.2d 83 (Tex. App.—San Antonio 1997, no pet.).

         If appellant desires to file a pro se brief, we order that he do so on or before June 26,
2014. If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
July 28, 2014.

        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that a
motion to withdraw should not be ruled on before appellate court independently reviews the
record to determine whether counsel’s evaluation that the appeal is frivolous is sound); Schulman
v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same).

       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court